Citation Nr: 0522577	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for dental disability.


REPRESENTATION

Appellant represented by:	Military Order of the 
Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1981 to June 1984.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from February 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

In his substantive appeal (VA Form 9), received in April 
2004, the veteran raised contentions to the effect that 
service connection is warranted for the residuals of an 
orbital fracture and for the residuals of trauma to the 
forehead.  Those claims have not been certified to the 
Board on appeal nor have they otherwise been developed 
for appellate purposes.  Therefore, the Board has no 
jurisdiction over those claims and they will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2004).  They are, however, referred 
to the RO for appropriate action.


REMAND

The veteran contends that in late May 1983, while serving 
with the Military Police in Germany, he sustained trauma 
to his jaw which resulted in the loss of several teeth.  
He states that he was treated at the Robinson Barracks 
Medical Facility and at the Krabenloch Dental Center.  He 
reports that such treatment included the insertion of a 
wire in his mouth.  He notes that the wire was removed at 
Fort Irwin, California.  His clinical records have not 
been requested from those facilities.  

Since his discharge, the veteran has reportedly continued 
to receive treatment for dental disability due to the 
trauma in service.  In January 2003 (VA Form 21-526), he 
stated that from 1983 to 1990, he had received dental 
treatment from a Dr. M. in Cadillac, Michigan.  In his 
Notice of Disagreement, received in March 1984, he noted 
that he had received treatment at Wurtsmith Hospital and 
at the Grand Rapids Outpatient Clinic.  Records of such 
treatment have not been requested by the VA.

The VA has met its statutory duty to assist the veteran 
in the development of his claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

In November 2003, the RO sent the veteran a letter 
requesting information and evidence that was necessary to 
substantiate his claim.  It did not, however, identify 
the information and evidence that the VA would seek to 
provide, nor did it identify the information and evidence 
that the veteran was expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the 
following actions:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claim, as set 
forth in 38 U.S.C.A. §§ 5103, 5103A 
and 38 C.F.R. § 3.159.  In so doing, 
ensure that the following actions 
have been performed:  (1) inform the 
veteran of the information and 
evidence not of record that is 
necessary to substantiate each of his 
specific claims; (2) inform the 
veteran about the information and 
evidence that VA will seek to 
provide; (3) inform the veteran about 
the information and evidence that he 
is expected to provide; and 
(4) request or tell the veteran to 
provide any evidence in his 
possession that pertains to any of 
his claims, or something to the 
effect that the veteran should give 
the VA everything it has pertaining 
to his claims.  

2.  Request the veteran's clinical 
records directly from the Robinson 
Barracks Medical Facility and from 
the Krabenloch Dental Center.  They 
reportedly reflect the veteran's 
treatment between May 17 and May 31, 
1983, for the residuals of dental 
trauma.  Also request that the 
veteran furnish any such records he 
may have in his possession.  A 
failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the 
claims folder.  

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  Request that the veteran identify 
as precisely as possible the dates of 
treatment and name of the facility at 
Fort Irwin, California, where he had 
a wire removed from his mouth.  Then, 
request the records of that treatment 
directly from that facility.  Also 
request that the veteran furnish any 
such records he may have in his 
possession.  A failure to respond or 
a negative reply to any request must 
be noted in writing and associated 
with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

4.  Request that the veteran furnish 
the names and addresses of Dr. M., 
Wurstsmith Hospital, and the Grand 
Rapids Outpatient Clinic, as well as 
the dates he was treated for the 
residuals of dental trauma sustained 
on active duty.  After securing the 
necessary authorization from the 
veteran, request his records directly 
from those health care providers.  
Also request that he furnish any such 
information in his possession.  A 
failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the 
claims folder.  

If the requested records are 
unavailable, notify the veteran and 
his representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b) and 38 C.F.R. § 3.159(e).

5.  When all the actions requested in 
Paragraphs 1, 2, 3, and 4 have been 
completed, undertake any other 
necessary development, such as the 
scheduling of any indicated VA 
examinations, and then readjudicate 
the issue of entitlement to service-
connection for dental disability.  If 
the benefits sought on appeal are not 
granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action unless he is notified to do so.  It 
must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

